UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):June 30, 2015 CASPIAN SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-33215 87-0617371 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification Number) 2319 Foothill Drive, Suite 160, Salt Lake City, Utah (Address of principal executive offices) (Zip code) (801) 746-3700 (Registrant’s telephone number, including area code) N/A (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement On June 30, 2015 Caspian Services, Inc. (the “Company”) and Bakhytbek Baiseitov (“Baiseitov”) agreed to amend the Secured Non-Negotiable Promissory Note (“Non-Negotiable Note”) and the Secured Convertible Consolidated Promissory Note (the “Consolidated Note”) held by Baiseitov to extend the maturity date of each Note from June 30, 2015 to June 30, 2016.As of the quarter ended March 31, 2015 the aggregate amount owed by the Company to Baiseitov pursuant to the two Notes was approximately $45,572,000.The Non-Negotiable Note is convertible to common stock of the Company at a price of $0.12 per share.The Consolidated Note is convertible to common stock of the Company at a price of $0.10 per share. The foregoing description of the amendments to the Non-Negotiable Note and the Consolidated Note is a summary of and is qualified in its entirety by reference to the Second Amendment to the Caspian Services Inc. Secured Non-Negotiable Promissory Note, dated June 30, 2015, between Caspian Services, Inc. and Bakhytbek Baiseitov and the Second Amendment to the Caspian Services Inc. Secured Convertible Consolidated Promissory Note, dated June 30, 2015 between Caspian Services, Inc. and Bakhytbek Baiseitov, respectively, the full text of which are filed as Exhibits 10.1 and 10.2 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit 10.1 Second Amendment to the Caspian Services, Inc. Secured Non-Negotiable Promissory Note, dated June 30, 2015, between Caspian Services, Inc. and Bakhytbek Baiseitov Exhibit 10.2 Second Amendment to the Caspian Services, Inc. Secured Convertible Consolidated Promissory Note, dated June 30, 2015, between Caspian Services, Inc. and Bakhytbek Baiseitov SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CASPIAN SERVICES, INC. Date: July 7, 2015 By: /s/ Alexey Kotov Alexey Kotov Chief Executive Officer 2
